Citation Nr: 0307551	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  96-49 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of amoebic 
dysentery, manifested as irritable bowel syndrome, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1943 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 1998, the Board remanded the claim to the 
RO for further development.  The veteran testified at a 
personal hearing at the RO in December 1996.  


FINDING OF FACT

The veteran's service-connected residuals of amoebic 
dysentery, manifested as irritable bowel syndrome, is 
manifested by severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress, but with no clinical evidence of 
ulcerative colitis.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for the veteran's service-connected residuals 
of amoebic dysentery, manifested as irritable bowel syndrome, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § § 4.7, 4114 and Code 7319 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a January 2003 supplemental statement 
of the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes VA medical 
records, VA examinations in August 1996 and March 1998, and a 
VA medical opinion in November 1999.  As the record shows 
that the veteran has been afforded VA examinations in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of amoebic 
dysentery, manifested as irritable bowel syndrome, warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The October 1996 rating decision increased the veteran's 
service-connected residuals of amoebic dysentery from 0 to 10 
percent under Diagnostic Code 7321, effective from February 
26, 1996.  In February 1998, the Board remanded this claim in 
order to, among other things, ascertain the relationship 
between the veteran's service-connected residuals of amoebic 
dysentery and other diagnosed gastrointestinal disabilities.  
In a March 1999 rating decision, the RO granted service 
connection for irritable bowel syndrome as secondary to the 
service-connected residuals of amoebic dysentery and assigned 
a 30 percent rating under Diagnostic Code 7319, effective 
February 26, 1996.  

The veteran's service-connected residuals of amoebic 
dysentery, manifested as irritable bowel syndrome, has been 
rated under Diagnostic Codes 7319 and 7321, with a single 30 
percent rating assigned, pursuant to 38 C.F.R. § 4.114, which 
provides that ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  38 C.F.R. § 4.114.  In such 
cases, a single evaluation will be assigned under the 
Diagnostic Code (7319) that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.  

Under Diagnostic Code 7319, a severe irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent rating.  
The Board notes that the veteran's service-connected 
residuals of amoebic dysentery, manifested as irritable bowel 
syndrome, is currently rated at 30 percent, which is the 
highest available rating under Code 7319.    

As for other diagnostic codes, the veteran and his 
representative have argued that  his service-connected 
residuals of amoebic dysentery, manifested as irritable bowel 
syndrome, warrants a 60 percent rating under Code 7323.  
Under Code 7323, a pronounced ulcerative colitis disability, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess, warrants a 100 percent disability rating; a severe 
disability, with numerous attacks a year and malnutrition, 
with health only fair during remissions, warrants a 60 
percent rating and; a moderately severe disability, with 
frequent exacerbations, warrants a 30 percent rating.  

However, the Board is unable to find any basis for assigning 
a rating in excess of 30 percent under Code 7223 either.  The 
record does not show that the criteria for a 60 percent 
rating have been met under this Code.  While the Board does 
not doubt the severity of the veteran's disability of the 
digestive system, a July 2000 clinical record suggests that 
the disability has become less symptomatic with medication.  
There is also no persuasive evidence of malnutrition.  In 
this regard, an October 2000 medical record is to the effect 
that the veteran was at his ideal weight.  There was also no 
sign of anemia on examination in March 1998.

The Board has also considered the veteran's statements and 
they have been given weight as to their observation for 
symptoms and limitations caused by his service-connected 
residuals of amoebic dysentery, manifested as irritable bowel 
syndrome.  The competent evidence of record does show 
irritable bowel syndrome with diarrhea and abdominal 
distress.  However, the current 30 percent rating 
contemplates such severe impairment.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  While the record includes an 
October 2000 VA medical statement that the veteran's frequent 
bowel movement will interfere with a person's ability to be 
on duty (employed) and should be weighed based on the duties 
his job requires, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level. 

There is no evidence that the veteran has recently been 
hospitalized for treatment of residuals of amoebic dysentery, 
manifested by irritable colon syndrome, nor does the record 
reflect marked interference with employment as a result.  The 
veteran has submitted no evidence of excessive time off from 
work due to the disability or of concessions made by any 
employer because of the disability.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

